PER CURIAM.
We affirm the final judgment entered in favor of the appellee Carol Cerezo, plaintiff below. We write only to address the appellee’s motion to tax attorney’s fees pursuant to section 768.79, Florida Statutes (1989), and to note that we align ourselves with the First, Second, Fourth and Fifth District Courts of Appeal, and grant the appellee’s motion for appellate attorney’s fees and costs based on sections 768.79(1) and 59.46, Florida Statutes (1989). See Westfield Ins. Co. v. Mendolera, 647 So.2d 223 (Fla. 2d DCA 1994); Mark C. Arnold Constr. Co. v. National Lumber Brokers, Inc., 642 So.2d 576 (Fla. 1st DCA 1994); Schmidt v. Fortner, 629 So.2d 1036, 1043 n. 10 (Fla. 4th DCA 1993); Williams v. Brochu, 578 So.2d 491, 495 (Fla. 5th DCA 1991). Thus, we remand the cause to the trial court to determine the appropriate amount of the award and enter a judgment awarding fees to appellee. See Pinellas County, Bd. of County Comm’rs v. Bettis, 659 So.2d 1365, 1367-68 (Fla. 2d DCA 1995), rev. denied, 668 So.2d 602 (Fla. Jan. 29, 1996) (No. 86,636).